2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19, 21-24, 16-29, and 31-34, directed to species II, III, and IV, non-elected without traverse.  Accordingly, claims  16-19, 21-24, 16-29, and 31-34, have been cancelled.
Office Note: Office reached out to Applicant to discuss cancelled claims with no response from Applicant.
Allowable Subject Matter
Claims 15, and 25, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose a transportation system for autonomous vehicles wherein a passenger request from a mobile terminal causes a vehicle management center to; select an unoccupied vehicle, transmit instructions to the vehicle to start-up the vehicle’s air conditioner prior to pick-up of the passenger. The elements performed by the management center of estimating travel time from the vehicle location to the pick-up location, calculating the time required to adjust the vehicle cabin temperature to a requested temperature, determining the start-up time of the air conditioner and transmitting the instruction for the start-up of the air conditioner, in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in the previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art LU, RAY, or MULLETT, and are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669          

/JESS WHITTINGTON/Examiner, Art Unit 3669